Citation Nr: 1343152	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  13-25 922	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 4, 2011, decision of the Board of Veterans' Appeals denying service connection for asthma.

(An additional claim for higher ratings for a low back disability are being addressed in a separate decision of the Board, issued concurrently with this decision.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran, who is the moving party, served on active duty from December 1973 to November 1975.

This matter is before the Board of Veterans' Appeals (Board/BVA) as a result of a November 2013 motion by the Veteran, through his representative, alleging CUE in an April 4, 2011, Board decision that denied service connection for asthma.


FINDINGS OF FACT

1.  The Board's April 4, 2011, decision at issue denied the Veteran's claim for service connection for asthma.

2.  That decision was adequately supported by the evidence then of record and was not undebatably erroneous or fatally flawed.


CONCLUSION OF LAW

The Board's April 4, 2011, decision did not involve CUE.  38 U.S.C.A. § 7111  (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.1400, 20.1403 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc), the Court held that the provisions of the Veterans Claims Assistance Act (VCAA) are not applicable to CUE claims.  Therefore, a discussion of the VCAA's notice and duty to assist provisions is not required.  See also 38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-20.1411. 

A decision issued by the Board is final, unless some exception to the finality of it applies.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a).  Previous determinations of the Board that are final and binding, including decisions of the degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice, codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b). 

All final Board decisions are subject to revision on the basis of CUE except for decisions on issues that have been appealed to and decided by a court of competent jurisdiction, and decisions on issues that have been subsequently decided by a court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b).  In Disabled American Veterans (DAV)  v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000), the Court reasoned that where it affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision.  See also May v. Nicholson, 19 Vet. App. 310 (2005). 

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be filed at any time.  The motion is not an appeal; therefore, it is not subject to the provisions of the Code of Federal Regulations (C.F.R.) that relate to the processing and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411.  No new evidence will be considered pursuant to 38 C.F.R. § 20.1405(b).  Further, the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e). 

In the implementing regulation, CUE is defined as: 

a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

38 C.F.R. § 20.1403(a) (2013). 

CUE is an error that is not debatable, such that reasonable minds could only conclude that the original decision was fatally flawed.  See Russell v. Principi, 
3 Vet. App. 310, 313 (1992).  Where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  
38 C.F.R. § 20.1403(c).  

Section 20.1403(d) gives examples of situations that are not CUE, including:  (1) Changed medical diagnosis; (2) Failure to fulfill the duty to assist; (3) Disagreement as to how the facts were weighed or evaluated; (4) Change in interpretation of a statute or regulation.  38 C.F.R. § 20.1403(d).

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made unless the Board decision was decided on or after July 21, 1992.  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record. 38 C.F.R. § 20.1403(b). 

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  Again, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c). 

The benefit-of-the-doubt provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).  In fact, the movant bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, a successful showing of CUE is an extremely difficult burden for a moving party. 

To summarize, CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; 
(2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision). 

It has been held that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). 


The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  See also Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Dobbin v. Principi, 15 Vet. App. 323, 326 (2001).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993). 


Thus, the moving party must argue that either the correct facts were not considered by the Board or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).

Turning now to the facts of this particular case.  In his November 2013 motion, the Veteran asserts there was CUE in the April 4, 2011, decision of the Board that denied service connection for asthma and remanded the issue of entitlement to an increased rating for the degenerative disc disease (DDD) of the lumbar spine.  Specifically, he asserts that his service-connected DDD of the lumbar spine requires him to take non-steroidal anti-inflammatory drugs (NSAIDs), which are known to cause acid reflux or gastroesophageal reflux disease (GERD), which in turn is known to cause and/or aggravate asthma.  He asserts that VA raters, including the Board on appeal, ignored these "facts of everyday life" by not considering the connection between his NSAID use and asthma, and that asthma should have been service connected due to this purported relationship.  He also asserts that he was not provided an adequate VA compensation examination because the VA examiner, who also would have known about the connection between NSAID use and asthma, did not consider this relationship when conducting the examination and rendering his examination report and opinion.  

In regards to his allegation that his VA examination was inadequate, to reiterate, the failure in the duty to assist in the development of a claim is not a basis for CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

In regards to his allegation that the Board did not consider all of the facts when denying service connection for asthma, a disagreement with how the facts were evaluated is not a basis for CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell v. Principi, 3 Vet. App. 310 (1992).  


To the extent that he is alleging that the laws and regulations pertaining to establishing service connection were incorrectly applied, in that secondary service connection was not considered, the Board is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).

That said, the Board must consider all potential bases of entitlement to a particular benefit being claimed.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the Court (CAVC) has jurisdiction by virtue of a Notice of Disagreement (NOD) satisfying Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination.

The Veterans' Court (CAVC) has clarified the meaning of the terms frequently used to determine the scope of a claim properly on appeal before the Board.  Hillyard v. Shinseki, 24 Vet. App. 343, 355 (2011).  A "claim" seeks entitlement to a benefit, a "theory" is a means of establishing entitlement to the benefit sought, and a "matter" is the entire subject under consideration.  Id.  All theories pertaining to the same benefit for the same disability are part of the same claim.  Id.; but see Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (distinguishing requests for revision of a decision on the grounds of CUE under 38 U.S.C.A. § 5109(a) (West 2002)).  As the meaning of the term encompasses the entire subject under consideration by the adjudicatory body, the scope of the matter may be different at different stages of adjudication.  Hillyard, 24 Vet. App. at 355.

Accordingly, the Board has jurisdiction to adjudicate the merits of different theories, or questions, on a single matter because the Veteran's appeal properly brings all means of establishing entitlement to the benefit sought before the Board.  Godfrey v. Brown, 7 Vet. App. 398, 409 (1995); see also Hillyard, 24 Vet. App. at 355.  However, a Notice of Disagreement (NOD) and Substantive Appeal (VA Form 9 or equivalent statement) filed by the Veteran cannot confer jurisdiction on the Board to review claims that are wholly separate and distinct from the claim presented to and adjudicated by the RO.  Jarrell, 20 Vet. App. at 332; Godfrey, 7 Vet. App. at 409.

As an example, with regard to claims for benefits for psychiatric disorders, 38 C.F.R. § 4.125(b) cautions that a change in the diagnosis of a mental disorder may represent a progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  Accordingly, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court found that the scope of a claim for posttraumatic stress disorder (PTSD) benefits included other diagnosed mental disorders as a Veteran does not file a claim to receive benefits for a particular diagnosis, but rather for the affliction suffered.  Consequently, a single claim for disability compensation can encompass more than one condition.  Id.; see also Young, 25 Vet. App. at 202 (holding that the scope of a PTSD claim encompassed a claim for benefits for a generalized anxiety disorder where the evidence developed during the processing of the claim indicated that the symptoms alleged were caused by the generalized anxiety disorder and not PTSD).

The Court explained that treating separate diagnoses as separate claims where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits disadvantage the Veteran by unnecessarily multiplying the procedural requirements involved in filing, developing, and adjudicating a claim, as well as risking an erroneous assignment of a later effective date.  Clemons, 23 Vet. App. at 8; but see Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (treating separate diagnoses as separate claims in the context of a petition to reopen a previously denied claim).  Critically, there would be a significant risk that "the nature of the appellant's current condition may never be properly adjudicated by the Secretary," as piecemeal adjudication of separate diagnoses that may relate to same disability may not properly account for the possibility that "multiple diagnoses may represent subjective differences of opinions of examiners, rather than multiple conditions."  Id. at 8-9 (also explaining that this holding does apply where the original diagnosis was the subject of a final rating decision that pre-dated the new diagnosis); see also Ephraim v. Brown, 82 F.3d 399, 401-02 (Fed. Cir. 1996) (holding that a claim for service connection for PTSD was separate from an appeal of a rating reduction for depressive neuroses where PTSD was not diagnosed prior to the date the rating issue was brought within the Court's jurisdiction by the filing of the NOD).

In determining the scope of the issue on appeal, due consideration must be given to the distinction between an original claim for benefits for a disorder placed in appellate status by the Veteran's disagreement with the initial rating assigned and a new claim for an increased rating.  Fenderson, 12 Vet. App. at 125-26.  Once the Board has jurisdiction over a claim, it has the authority to address all issues related to that claim, even those not previously decided by the RO.  Young, 25 Vet. App. at 203; Jarrell, 20 Vet. App. at 332; Bernard v. Brown, 4 Vet. App. 384, 392 (1993) (citing 38 U.S.C.A. § 7104(a)).  To exercise the authority to address an issue not previously addressed by an RO in the first instance, however, the Board must either secure a waiver from the claimant or otherwise determine that no prejudice to the claimant would result from proceeding to adjudicate the issue.  Jarrell, 20 Vet. App. at 332; Bernard, 4 Vet. App. at 394.  Otherwise, remand for the RO to decide the question in the first instance is appropriate.  Id.

Here, the simple fact of the matter is that the Veteran is not service connected for GERD, thus it could not form the basis for secondary service connection of asthma.  38 C.F.R. § 3.310.  The record at the time of the April 4, 2011, Board decision did not contain any filing or communication that could have been construed as a claim (express or implied) to service connect GERD.  An informal claim for VA benefits must identify the benefit sought as required by 38 C.F.R. § 3.155(a), which means that a claimant must describe the nature of the disability for which he is seeking benefits, to include referring to a disabled body part or system or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

Because the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury, claims that are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  The Board is not however required to sua sponte and reject "all possible" theories of entitlement in order to render a valid opinion, only instead those explicitly raised either by the claimant or by the evidence of record.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).

Here, though, the Veteran and his representative cannot inextricably intertwine the claim for a higher rating for the low back disability with the claims they are alleging are in effect secondary that are for service connection for the GERD and, in turn, for the asthma.  As examples, the effective date for a secondarily service-connected condition is not identical to that of the original condition; the effective date could arise no earlier than the date on which the appellant applied for benefits for the condition specifically at issue.  See Ellington v. Nicholson, 541 F.3d 1364 (Fed. Cir. 2008).  The effective date assigned for a secondarily service-connected condition does not have to be the same date as the effective date for the underlying condition simply because 38 C.F.R. § 3.310 states that a "secondary condition shall be considered a part of the original condition."  See Ross v. Peake, 21 Vet. App. 528 (2008).  Indeed, in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007).

Further, the Veteran's extensive treatment records did not suggest a relationship between his NSAID use and his GERD, or between his GERD and his asthma.  

In his motion, the Veteran submitted evidence of internet articles detailing these supposed "known" relationships, however, this evidence does not establish that the evidence of record at the time of the Board's decision in question was incorrect.  Moreover, this additional evidence, submitted after the fact, cannot be considered as part of the record when the Board decided the claim for asthma in April 2011.  Indeed, it still does not establish that the Veteran's asthma had been aggravated by GERD that was a result of or aggravated by the treatment for his DDD.  Even if this often occurs does not mean it necessarily has in this particular Veteran's instance.  Obviously then, it cannot be said it was CUE for the Board not to have blindly accepted that it has.

Therefore, upon review of the CUE motion and the record, the Board cannot find that an error occurred based on the law or the record that, if it had not occurred, would have manifestly changed the outcome of the decision.  Rather, the Board finds the April 4, 2011, Board decision was adequately supported by the evidence then of record and was not undebatably erroneous or fatally flawed for failing to grant service connection for asthma.  Accordingly, the motion must be denied, however, the Veteran is not precluded from petitioning to have his service connection claim for asthma reopened on the basis that it has been caused or aggravated by the treatment for his DDD and that there is the required new and material evidence, including the internet article evidence mentioned, establishing this posited chain link of causation.

The Veteran's November 2013 motion also alleges CUE in VA's failure to consider his symptoms of GERD when analyzing his claim for an increased rating for DDD.  The issue of an increased rating for the DDD is still under appeal; a Board decision is being issued concurrently with this decision addresses that issue.  Thus, there is no final decision, as of yet, which would form the basis of a motion alleging CUE.



ORDER

The motion to revise the Board's April 4, 2011, decision on the grounds of CUE is denied.



                       ____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



